Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  124756 & (26)(28)                                                                                    Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 124756
                                                                     COA: 248415
                                                                     Kalamazoo CC: 79-004133-FH
  JOHN EDWARD SCOTT, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of November 29, 2004, the Kalamazoo Circuit Court was directed to
  conduct an evidentiary hearing and to file a transcript of the hearing and its findings on
  specified questions regarding certain evidence. On order of the Court, those findings
  having been filed, the application for leave to appeal is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court. The motion to expand the record is DENIED.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 28, 2005 
            _________________________________________
        t0919                                                                Clerk